COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Bray and Bumgardner
Argued at Salem, Virginia


JASON JEROME WATLINGTON
                                            MEMORANDUM OPINION * BY
v.      Record No. 2332-99-3                 JUDGE RICHARD S. BRAY
                                               NOVEMBER 7, 2000
COMMONWEALTH OF VIRGINIA


             FROM THE CIRCUIT COURT OF THE CITY OF DANVILLE
                         James F. Ingram, Judge

             Elwood Earl Sanders, Jr., Appellate Defender
             (Public Defender Commission, on briefs),
             for appellant.

             Donald E. Jeffrey, III, Assistant Attorney
             General (Mark L. Earley, Attorney General;
             Leah A. Darron, Assistant Attorney General,
             on brief), for appellee.


        Jason Jerome Watlington (defendant) was convicted in a

bench trial of one count of statutory burglary and two counts of

grand larceny.     On appeal, defendant complains the trial judge

erroneously overruled a "hearsay objection" to testimony that

his name and telephone number were displayed on a "caller ID

box."     Finding no error, we affirm the convictions.

        The parties are fully conversant with the record, and this

memorandum opinion recites only those facts necessary to a

disposition of the appeal.


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
                                 I.

     While John Messick and his family were vacationing, someone

burglarized their residence.   Significant property was taken

from the home, including a truck owned by Messick's business.

When the truck was found abandoned in North Carolina, stolen

articles, together with a "camouflage hat" with "Kim W. written

. . . inside," which Messick was unable to identify, were

recovered from the vehicle.    Over defendant's hearsay objection,

Messick was permitted to testify that a "caller ID box,"

installed in his home, had reported a telephone call at

3:48 a.m. the morning of the burglary from a "Watlington" and a

telephone number.

     Cyril Kramer, Messick's father-in-law, obtained the

telephone number from the device and entered it into a computer

system that stored names and telephone numbers of customers at

Messick's pizza restaurants, seeking a match.   Defendant also

objected to this testimony, challenging the "reliability or

credibility" of Kramer's information and "the system," and,

again, asserting "hearsay."    Overruling the objection, the trial

judge permitted the witness to relate "what he did," and Kramer

testified that the computer connected an address on Clement

Street and the name "Watlington" to the telephone number.   The

ensuing police investigation confirmed defendant resided on

Clement Street.



                                - 2 -
     The investigation further disclosed that a basement window

at the Messick home had been broken, removed from the sash and

placed against an exterior wall.    Five latent fingerprints were

obtained from the window, all belonging to defendant.   However,

no fingerprints were recovered from the truck because it "had

been wiped clean."   Defendant was familiar with the Messick home

and, while denying ownership of the hat, acknowledged an

acquaintance with a Kim Whitcher.

                                II.

     Defendant first assigns error to the admission into

evidence of "the results of a caller ID box with a last name of

Watlington over a hearsay objection without the showing of

reliability required by Virginia law."

     "'Hearsay evidence is testimony in court, or written

evidence, of a statement made out of court, the statement being

offered as an assertion to show the truth of matters asserted

therein, and thus resting for its value upon the credibility of

the out-of-court asserter.'"   Tatum v. Commonwealth, 17 Va. App.

585, 588, 440 S.E.2d 133, 135 (1994) (quoting McCormick on

Evidence § 246, at 584 (2d ed. 1972)).    In Tatum, we concluded

that caller ID evidence is not hearsay because "there is no

'out-of-court asserter,' because the caller ID display is based

on computer generated information and not simply the repetition

of prior recorded human input or observation."    Id.



                               - 3 -
Accordingly, guided by Tatum, we find that the caller ID

evidence in issue is not hearsay.

     "An objection made at trial on one ground does not preserve

for appeal a contention on a different ground."    Clark v.

Commonwealth, 30 Va. App. 406, 411, 517 S.E.2d 260, 262 (1999).

Defendant's hearsay objection to the ID evidence voiced during

trial and reliability argument presented on appeal raise

substantially different issues.   Thus, we will not consider

defendant's appellate argument challenging the reliability of

the caller ID data.    See Luck v. Commonwealth, 30 Va. App. 36,

49 n.1, 515 S.E.2d 325, 331 n.1 (1999); see also Rule 5A:18 ("No

ruling of the trial court . . . will be considered as a basis

for reversal unless the objection was stated together with the

grounds therefor at the time of the ruling . . . .").   "A

contrary rule would 'deny the trial court the opportunity to

consider and weigh, and, if necessary, reconsider before finally

ruling.'"   Taylor v. Taylor, 27 Va. App. 209, 218 n.1, 497

S.E.2d 916, 920 n.1 (1998) (citation omitted).

     Defendant next objected to Kramer's testimony relating

information obtained from the restaurant computer based upon the

caller ID report, which, arguably, again placed the caller ID

evidence in issue.    On this occasion, defendant mentioned

reliability in articulating his objection.   Assuming, without

deciding, that defendant was then referencing the caller ID



                                - 4 -
device, rather than the computer system, his argument is without

merit.

     In overruling the objection, the trial court expressly

admitted the testimony solely to explain "what [Kramer] did."    A

judge is presumed to consider evidence only for the purpose for

which it was admitted.   Eckhart v. Commonwealth, 222 Va. 213,

216, 279 S.E.2d 155, 157 (1981).   This presumption controls

"'absent clear evidence to the contrary.'"     Cole v.

Commonwealth, 16 Va. App. 113, 116, 428 S.E.2d 303, 305 (1993)

(quoting Hall v. Commonwealth, 14 Va. App. 892, 902, 421 S.E.2d

455, 462 (1992) (en banc)).   The instant record does not suggest

the court considered the disputed testimony for any purpose

beyond the limitations of the ruling.   To the contrary, the

court, in denying defendant's motion to strike, recounted the

persuasive evidence for the record, without mention of the

computer data.

     Accordingly, we affirm the convictions.

                                                     Affirmed.




                               - 5 -
Benton, J., dissenting.

     The Commonwealth argues that Watlington's objections

concerning hearsay and the reliability of the caller

identification evidence are procedurally defaulted.

Specifically, the Commonwealth asserts that the argument

concerning the reliability of the caller identification device

"was never made in the trial court and is, in any event, without

merit."   The majority holds that Watlington's claim of

reliability is procedurally barred because his objections were

inadequate to preserve the issue for appeal.   I disagree.

                                I.

     It is well established that the primary purpose of

requiring a timely and specific objection is to "'provide the

trial [judge] with the opportunity to remedy any error so that

an appeal is not necessary.'"    McLean v. Commonwealth, 30 Va.

App. 322, 331, 516 S.E.2d 717, 721 (1999) (citation omitted).

When the trial judge has an opportunity to rule on the merits of

the issue, the matter has been properly preserved for appeal.

See Campbell v. Commonwealth, 12 Va. App. 476, 480, 405 S.E.2d

1,2 (1991) (en banc) (holding that an issue is properly

preserved for appeal when "the trial [judge] was adequately

advised of the defendant's position, . . . consider[ed] the

issue raised, and . . . had the opportunity to take corrective

action").



                                - 6 -
     When Watlington's counsel objected to John Messick's

testimony concerning the identification device, the following

colloquy occurred between the attorneys and the trial judge:

          [DEFENSE COUNSEL]: Your Honor, I am going
          to object to this because he's testifying
          to, I guess, a machine that we can't
          cross-examine in this Courtroom, and we
          don't know the accuracy of that testimony.
          I think it would be hearsay if it is out of
          Court testimony offered for the truth of the
          matter asserted.

          [COMMONWEALTH'S ATTORNEY]: Judge, caller ID
          boxes are common devices that millions of
          Americans have on their phones. They rely
          upon them to identify the identity of
          callers and they are commonly accepted
          pieces of technology, and I don't think it
          is hearsay. I think it is something that he
          can testify to.

          THE COURT: I think he can testify to and
          you can cross examine him.

              *       *    *     *     *     *     *

          [COMMONWEALTH'S ATTORNEY]: All right.    What
          did the caller ID box show?

          [MESSICK]: It showed that a call had come
          in at 3:48 A.M. on the morning of the 28th,
          and it displayed the phone number and the
          last name, Watlington.

Clearly, the trial judge had the opportunity to rule on the

issue whether Messick's testimony concerning the identification

device was hearsay.

     In Penny v. Commonwealth, 6 Va. App. 494, 370 S.E.2d 314

(1988), we did not rule that testimony concerning a computer

display was not hearsay.   The contention was made by Penny that


                               - 7 -
the trial judge "erred in admitting the telephone company

records without the proper foundation."     Id. at 496, 370 S.E.2d

at 316.   In response, the Commonwealth argued that the records

were admissible as an exception to the hearsay rule.     See id. at

496-98, 370 S.E.2d at 315-17.   We merely said "we do not believe

that the admissibility [of computer-generated displays] . . .

should be resolved solely by resort to traditional hearsay

analysis."    Id. at 497, 370 S.E.2d at 316 (emphasis added).   In

response to the parties' arguments, we held "that the call trap

results may be admitted only after the particular device in

question has been proven reliable."     Id. at 499, 370 S.E.2d at

317.

       Traditionally, "[i]n determining the admissibility of

computer records, when the argument has been advanced that they

are inadmissible hearsay, [Virginia courts] have employed the

. . . business records exception to the hearsay rule."     Kettler

& Scott, Inc. v. Earth Technology Cos., 248 Va. 450, 457, 449

S.E.2d 782, 785 (1994); see also Simpson v. Commonwealth, 227

Va. 557, 566-67, 318 S.E.2d 386, 392 (1984) (holding that

testimony concerning a taxi's meter display was admissible as a

business records exception to the hearsay rule); Fitzhugh v.

Commonwealth, 20 Va. App. 275, 280, 456 S.E.2d 163, 165 (1995)

(quoting Kettler & Scott, Inc.).    See generally Randy Snyder,

Note, Assuring the Competency of Computer-Generated Evidence, 9

Computer L.J. 103, 104 (1989) (noting that "[i]t is unlikely

                                - 8 -
that computer-generated evidence will be offered into evidence

for some purpose other than 'to prove the truth of a matter

asserted,' and thus is hearsay").      I agree, however, that in

Tatum v. Commonwealth, 17 Va. App. 585, 440 S.E.2d 133 (1994),

we held that testimony about a caller identification display was

not hearsay.    Broadly reading our prior holding, we said "the

Penny analysis" dictates that a hearsay objection is not the

proper basis for challenging the admissibility of a homeowner's

testimony of the display generated on a telephone caller ID box.

See id. at 588, 440 S.E.2d at 135.       Thus, the trial judge's

ruling, which overruled Watlington's first hearsay objection,

was consistent with our precedent in Tatum.

        In Penny, however, we also made a connection between the

issues of reliability and accuracy.       We expressly noted that

"the reliability of the results [of the device] . . . depend[s]

on the accuracy of the call trap device."       6 Va. App. at 498,

370 S.E.2d at 317.    Thus, I would hold that Watlington's

objection concerning "accuracy" and the prosecutor's response to

that objection sufficiently put before the trial judge the issue

of the reliability of the device.        See McLean, 30 Va. App. at

331, 516 S.E.2d at 721; Campbell, 12 Va. App. at 480, 405 S.E.2d

at 2.

                                 II.

        When Cyril Kramer began to testify concerning the display

on the computer used by his son-in-law's pizza restaurants, the

                                 - 9 -
following colloquy occurred between defense counsel and the

trial judge:

          [DEFENSE COUNSEL]: Your Honor, I am going
          to object to this testimony.

          [TRIAL JUDGE]:    On what grounds?

          [DEFENSE COUNSEL]: I am going to object
          . . . first of all, he is saying that . . .
          Messick gave him a telephone number and
          . . . Messick never testified as to what
          telephone number he wrote off of his caller
          ID. And based on . . . Kramer's testimony,
          we don't know how accurate this telephone
          number is or whether . . . Kramer, himself,
          looked at the caller ID and wrote down this
          telephone number . . . that he put in the
          system that we have no way of examining or
          know nothing about to go on the reliability
          or credibility of this system that he
          utilized and tried to identify an address.

                 *     *      *       *       *     *     *

          THE COURT:   I think he can testify to what
          he did.

I would hold that this objection was sufficient to preserve

Watlington's objection to the reliability of the device.

     Moreover, by allowing Kramer "to testify to what he did,"

the trial judge improperly permitted the prosecutor to establish

facts about the operation of the device without the prerequisite

proof that the device was reliable.        Kramer was permitted to

testify as follows:

          Q.   All right.   What did you do with it?

          A. Okay. The phone number was on the
          caller ID. I looked at the phone number and
          I took the phone number down. I went to the
          computer in the office, okay, I dial up the

                                  - 10 -
             store, which is the NorDan store and we can
             access to any part of the computer in the
             NorDan store from the office. I went to the
             order entry part of the program and put the
             phone number in. Okay, and then it brings
             up the address on Clement and the
             [Watlington] name on that because the reason
             it would bring it up is because a previous
             order had been placed at that phone number,
             at that address, and we would keep that in
             our data base.

             Q. Okay. And what was the address, the
             name and the address that the phone number
             came back to?

             A. The name was [Watlington] and the street
             was Clement. I don't remember the street
             number.

                                 III.

     We have previously held that when the prosecutor seeks to

admit in evidence the results of a computer-generated telephone

device, the evidence must establish that the equipment is

reliable.     See Tatum, 17 Va. App. at 588-89, 440 S.E.2d at 136;

Penny, 6 Va. App. at 499, 370 S.E.2d at 317.    In Penny, the

prosecutor sought to introduce the evidence of a

computer-generated "call trap" record.    The prosecutor

introduced no evidence, however, that the particular trap placed

on the victim's telephone "accurately traced" calls made to that

telephone.    6 Va. App. at 500, 370 S.E.2d at 317.   We held that

computer-generated call trap identification is the result of

technological or scientific procedures and, therefore, the

results may be admitted only after the particular device is

proven reliable.     Id. at 498-99, 370 S.E.2d at 316-17.   Cf.

                                - 11 -
Dance v. Commonwealth, 32 Va. App. 466, 474-75, 528 S.E.2d 723,

727-28 (2000) (noting that the reliability of the computer

operated "call trace" system was established by the testimony of

a technician who helped design the system and train people in

its use); Tatum, 17 Va. App. at 588-90, 440 S.E.2d at 135-36

(noting that the testimony of the homeowner may be sufficient to

establish the reliability of a telephone caller identification

device).

     The evidence in this record established that the

identification devices displayed computer-generated information.

The witness was permitted to testify concerning that

information.   The evidence failed to establish, however, the

reliability, the accuracy, or the proper functioning of the

devices.

     The information gleened from the identification devices was

an important piece of evidence supporting these convictions.

Significantly, the prosecutor included the following references

to this evidence in his closing argument:

           With reference to the phone call, the
           significance of this phone call is that it
           was made at 3:48 A.M. on the morning of June
           28th during that twenty-four hour window
           when the burglary could have occurred. And
           it doesn't stretch one's imagination to
           conclude that he undoubtedly made this call
           to the home to find out if anybody was there
           so he could then come over and burglarize
           it.




                              - 12 -
After hearing this and other arguments of counsel, the trial

judge made no specific findings.   We can only conclude that this

evidence as recited by the prosecutor was persuasive to the

trial judge when he ruled as follows in convicting Watlington:

             Have the defendant stand. (Defendant
          stands). Jason Jerome Watlington, based on
          the evidence the Court has heard in this
          case, the Court finds you guilty of
          statutory burglary as charged in Indictment
          #1, and guilty of grand larceny as charged
          in Indictments 2 and 3.

For these reasons, I would hold that the evidence was improperly

admitted and relied upon to support the convictions.    I would

reverse the convictions and remand for a new trial.

     I dissent.




                             - 13 -